     Case 1:19-cv-01600-DAD-EPG Document 37 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    FRONTIER MANAGEMENT LLC, et al.,                  Case No. 1:19-cv-01600-DAD-EPG
11                       Plaintiffs,
12           v.                                         ORDER GRANTING JOINT REQUEST TO
                                                        CONTINUE DEADLINE TO FILE
13    NAVIGATORS SPECIALTY                              DISMISSAL DOCUMENTS
      INSURANCE COMPANY,
14                                                      (ECF No. 36)
                         Defendant.
15

16
            On July 23, 2021, the parties filed a joint request to extend the deadline to file dismissal
17
     documents. (ECF No. 36.) This is the parties’ second request to extend the dismissal document
18
     deadline. On June 23, 2021, the parties filed a joint request for an extension because they were
19
     still in the process of obtaining all necessary signatures to the settlement agreement. (ECF No.
20
     34.) The Court entered an order on June 23, 2021, granting the parties’ request and extending the
21
     dismissal document deadline to July 23, 2021. (ECF No. 35.)
22
            According to the parties, all necessary signatures to the settlement agreement have now
23
     been obtained. (ECF No. 36.) However, payment is not due until August 11, 2021, and Plaintiff is
24
     not able to file dismissal documents until payment occurs. (Id.) The parties request a further
25
     extension to August 20, 2021. (Id.)
26
     ///
27
     ///
28
                                                       1
     Case 1:19-cv-01600-DAD-EPG Document 37 Filed 07/26/21 Page 2 of 2


 1          Having reviewed the parties’ joint request, IT IS HEREBY ORDERED that the parties

 2   shall file appropriate dismissal documents no later than August 20, 2021. No further extensions

 3   will be granted absent good cause.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    July 26, 2021                              /s/
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
